

116 HR 1070 IH: Student Loan Interest Tax Deduction Expansion Act
U.S. House of Representatives
2019-02-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 1070IN THE HOUSE OF REPRESENTATIVESFebruary 7, 2019Mr. Cicilline (for himself and Mr. Brendan F. Boyle of Pennsylvania) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to increase the dollar and income limitations on the
			 deduction for student loan interest.
	
 1.Short titleThis Act may be cited as the Student Loan Interest Tax Deduction Expansion Act. 2.Increase in dollar limitation and income limitation on student loan interest deduction (a)Increase in dollar limitation on student loan interest deductionParagraph (1) of section 221(b) of the Internal Revenue Code of 1986 is amended by striking $2,500 and inserting $7,500 ($15,000 in the case of a joint return).
 (b)Increase in income limitation on student loan interest deductionParagraph (2) of section 221(b) of such Code is amended to read as follows:  (2)Limitation based on modified adjusted gross income (A)In generalNo deduction shall be allowed under subsection (a) to a taxpayer with a modified adjusted gross income in excess of $100,000 (twice such amount in the case of a joint return).
 (B)Modified adjusted gross incomeThe term modified adjusted gross income means adjusted gross income determined— (i)without regard to this section and sections 199, 222, 911, 931, and 933, and
 (ii)after application of sections 86, 135, 137, 219, and 469.. (c)Conforming amendmentParagraph (1) of section 221(f) of such Code is amended to read as follows:
				
 (1)In generalIn the case of a taxable year beginning after 2020, the $100,000 amount in subsection (b)(2)(A) shall each be increased by an amount equal to—
 (A)such dollar amount, multiplied by (B)the cost-of-living adjustment determined under section 1(f)(3) for the calendar year in which the taxable year begins, determined by substituting calendar year 2019 for calendar year 2016 in subparagraph (A)(ii) thereof..
 (d)Effective dateThe amendments made by this section shall apply to taxable years ending after December 31, 2019. 